I concur in the dissenting opinion of Mr. Justice Angstman.
It seems to me unreasonable to conclude that the legislature gave to cities the power to limit by ordinance the number of places where beer may be sold (Stephens v. City of Great Falls, Mont., 175 P.2d 408), made provision that a liquor licensee must also have a beer license issued "under the laws of Montana" (sec. 9, Ch. 84, Laws of 1937), but denied to the state liquor control board the "discretion" to limit the issuance of beer or liquor licenses to accord with the number legalized by city ordinances. *Page 540